Citation Nr: 1705519	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-46 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating for major depression (herein depression) in excess of 10 percent prior to February 3, 2015.

2.  Entitlement to a disability rating for depression in excess of 30 percent prior to December 23, 2015.

3.  Entitlement to a disability rating for depression in excess of 50 percent from December 23, 2015.

4.  Entitlement to service connection for Hepatitis C 

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a skin disability of the left foot.

8.  Entitlement to service connection for a skin disability of the right foot.
REPRESENTATION

Veteran represented by:	Sean P. Sullivan, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The request for a Board videoconference hearing was withdrawn by written notice in July 2014.

The issues of entitlement to service connection for a left foot disability, right foot disability, skin disability of the left foot and skin disability of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the disability picture of the Veteran's depression more nearly approximates that contemplated by the 50 percent disability rating criteria. 


CONCLUSIONS OF LAW

1.  Prior to December 23, 2015 major depression is 50 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  Major depression is no more than 50 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Considering the favorable outcome detailed below as to the full grant of benefits sought on appeal, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

The Veteran's depression has been assigned a disability rating under Diagnostic Code 9434 throughout the appeal period.  Diagnostic Code 9434 is rated using the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

Under the General Formula, a 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2016) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Evidence and Analysis

A March 2009 rating decision granted entitlement to service connection for depression and assigned a 10 percent disability rating, effective November 2008 (the date of the Veteran's claim).  The claim was granted as secondary to the Veteran's service-connected back disability.

An April 2016 rating decision increased the disability rating to 30 percent, effective February 3, 2015.  The rating decision stated that this was the date that VA treatment records "shows this condition has worsened."  It was noted that a 30 percent disability rating was assigned based on chronic sleep impairment and depressed mood.

The April 2016 rating decision also increased the disability rating to 50 percent, effective December 23, 2015.  The rating decision stated that this was "the date [the Veteran's] most recent examination shows this condition has worsened.  It was noted that a 50 percent disability rating was assigned based on chronic sleep impairment, depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Upon review of the evidence, the Board finds that the Veteran's disability picture has been of relatively similar severity throughout the appeal period.  The specific dates cited by the AOJ were based on a VA treatment record and a VA examination report and these did not provide evidence of a significant change in the Veteran's disability picture when compared to prior evidence of record.  Moreover, there is no indication that the findings from such dates indicated that the severity of the Veteran's disability picture worsened on that specific date, as opposed to sometime prior to the treatment or examination. 

As referenced above, the AOJ assigned a 50 percent disability rating from December 23, 2015 based on various symptoms.  Review of the evidence indicates that such symptoms were present prior to this date.  

First, with respect to chronic sleep impairment, such was cited by the AOJ when assigning a 30 percent disability rating from February 3, 2015.  This symptom was also noted in earlier evidence.  For example, an August 2012 VA treatment note referenced the Veteran's sleep as disturbed, June and January 2011 VA treatment notes referenced the Veteran as having sleep problems and a March 2009 VA examination report noted that the Veteran slept only three hours per night and had insomnia.

Second, with respect to depressed mood, such was cited by the AOJ when assigning a 30 percent disability rating from February 3, 2015.  This symptom was also noted in earlier evidence.  For example, an August 2012 VA treatment note referenced the Veteran as feeling depressed in general (though also noting that he denied any active depression), December 2011 and June 2011 VA treatment notes referenced the Veteran as feeling depressed in general, January 2011 and September 2010 VA treatment notes referenced the Veteran's "current depression," a November 2009 VA treatment note noted a depressed mood, the March 2009 VA examination report noted that the Veteran was "depressed most of day nearly everyday" and a February 2009 VA treatment note noted that the Veteran complained of feeling depressed.

Third, with respect to disturbances of motivation and mood, this was indicated by evidence prior to December 23, 2015.  As cited above, various evidence referenced the Veteran's depressed mood.  In addition, other evidence referenced disturbance in mood.  For example, December and June 2011 VA treatment notes noted the Veteran's mood as irritable upon mental status examination, a January 2011 VA treatment note noted the Veteran's mood as anxious upon mental status examination, the March 2009 VA examination report referenced a "somewhat anxious" mood and a February 2009 VA treatment note noted an irritable mood upon mental status examination.  It was also noted that the Veteran complained of anxiety symptoms in January 2011 and June 2011 VA treatment notes and a December 2011 treatment note stated that the Veteran "stays anxious all the time."  Evidence prior to December 23, 2015 also referenced a disturbance in motivation.  In this regard, the March 2009 VA examination report noted that the Veteran had a "lack of interest and pleasure in things" and that "[h]e has fatigue and loss of energy."

Fourth, with respect to difficulty in establishing and maintaining effective work and social relationships, this was suggested by evidence prior to December 23, 2015.  Initially, in regards to work relationships, the Veteran has not worked since 2005.  See May 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Regarding social relationships, the information is limited, but a December 2011 VA treatment note referenced the Veteran as "having more verbal arguments with his mother" and November 2009 and February 2009 VA treatment notes referenced the Veteran's relationship with his mother as very strained.  Also, while the March 2009 VA examination report noted that the Veteran was able to establish and maintain social relationships with family and one friend, it also noted that he had suspicious feelings of people and did not trust them.  
 
In addition, the December 23, 2015 VA examination report stated that the Veteran "rarely spends time with others and does not socialize" and that he "is withdrawn and has few friends."  February 3, 2015 and February 18, 2015 VA treatment notes noted that the Veteran has positive family support.  The March 2009 VA examination report stated that the Veteran "has a brother he sees every two to three months and talks with him on the phone occasionally," that he has "a sister he sees and talks to two to three times a month" and that "[h]e has one friend he sees every two to three months."  It was also noted that he talked to and saw his mother "almost everyday" (the Board notes that evidence of record indicated the Veteran's mother died in 2012).  Reviewing this evidence, it appears that the Veteran has had some level of family relationships and also a minimal level of social relationships during the appeal period.  

Fifth, with respect to and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as referenced, the Veteran has not worked since 2005, so the references relating to occupational impairment are of limited relevance.  As to social impairment, this was discussed above and appears to have been relatively similar throughout the appeal period.

As outlined, the Veteran's disability picture has been of relatively similar severity throughout the appeal period.  In addition, as discussed, the symptoms cited by the AOJ in assigning a 50 percent disability rating effective December 23, 2015 were present prior to this date.  As such, the Board finds that throughout the appeal period, the disability picture of the Veteran's depression more nearly approximates that contemplated by the 50 percent disability rating criteria.  The Board accordingly concludes that a disability rating of 50 percent is warranted throughout the appeal period for the Veteran's depression and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

Accompanying the April 2016 rating decision that granted a 50 percent disability rating effective December 23, 2015, a form was provided to the Veteran titled "Appeals Satisfaction Notice."  The Veteran returned this form in May 2015 and the cover letter from the Veteran's representative referenced the "[V]eteran's Appeals Satisfaction Notice as to the issue of depression."  The Appeals Satisfaction Notice form states, in part, that "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  In hand, the Veteran wrote "April 28, 2016 Decision granting depression at 50% effective December 23, 2015."  The Board construes this document to express that the Veteran is satisfied with a 50 percent disability rating for his depression.  As outlined above, the Board has concluded that this 50 percent disability rating is warranted throughout the appeal period.  As such, the Board has granted in full all benefits sough on appeal with respect to this issue and no further discission of this claim is therefore necessary.


ORDER

Entitlement to a 50 percent disability rating for major depression, throughout the appeal period, is granted.


REMAND

Hepatitis C

The Veteran was afforded a VA examination in February 2016 for his Hepatitis C claim.  The examiner completed a Disability Benefits Questionnaire (DBQ) and noted that "[t]he condition began on 1989," that hepatitis C "was diagnosed 1990" and also noted a date of diagnosis of "1990's."  The DBQ noted Hepatitis C risk factors of a tattoo in 1973 and "unsure but was in hospital [in Puerto Rico] and nurses did not change gloves."  The examiner separately provided a negative opinion as to direct service connection.  The provided rationale stated that "Hepatitis C was diagnosed in 2000 and treated with interferon.  He has not had activity since that time.  This is well after his service time" and that "[a]ctivity if exposed in service should have appeared much sooner and there is no evidence of exposure or exposure to risk factors in service in records provided."  

Upon review, the Board finds that remand is required for an additional VA opinion.  Initially, the provided opinion is internally inconsistent, as the date of diagnosis of Hepatitis C in the DBQ was variously referenced as being in 1989, 1990 and the 1990s, but in the rationale such was noted as being in 2000.  In this regard, the Board notes that a June 2000 VA treatment note referenced Hepatitis C as being "since 1989" and noted "transmission? wound, unprotected sex, tat[t]oo," a July 1995 VA treatment note documented a diagnosis of Hepatitis C, and an August 1991 VA treatment note stated that the Veteran "never had hepatitis, that he knows of" and ordered a hepatitis panel and lab tests from the same date noted a positive finding of Hepatitis A, but did not appear to reference Hepatitis C.  Additionally, the rationale referenced no exposure to risk factors in service, while the DBQ referenced two risk factors (a tattoo and hospital treatment).

Based on the internal inconsistencies identified between the DBQ and opinion provided and the failure of the opinion to address the identified in-service Hepatitis C risk factors, remand is required to obtain a new VA opinion, as outlined further in the remand directives below.

In this regard, the Veteran also provided additional information regarding the referenced hospital treatment in a May 2016 statement, including that he was treated in a hospital in Puerto Rico and there was someone else in the hospital with unknown antibodies in his blood that could not be identified and that nurses in that person's room used gloves but did not change them before cleaning and changing the dressing on the Veteran's open wounds.  The Veteran also stated that Hepatitis C was unknown at this time and reported that blood work following this hospitalization, while he was in service, "said that I had an unknown antibody in my blood."  The medical professional will be asked to consider this statement on remand.

Skin Disability of the Left Foot and Skin Disability of the Right Foot

This claim was remanded by the Board in October 2014 for a VA examination and opinion.  The remand directives requested an opinion that addressed direct service connection.  The directives additionally stated that "[i]f the examiner finds that a right or left foot disability is at least as likely as not related to service, then the examiner should" provide an opinion addressing secondary service connection.

A February 2016 Skin Diseases DBQ was completed, which noted a diagnosis of stasis dermatitis.  For both the left and right feet, the same opinion was provided.  The provided opinions addressed secondary service connection and not direct service connection.  The rationale stated in part that "[o]nly cellulitis in records is related to post operative incision site infection after right bunionectomy in 2007. This is not related to service."

Upon review, the Board finds that remand is required for an additional VA opinion.  The opinion provided addressed secondary service connection and not direct service connection, as requested by the October 2014 Board remand.  To the extent that the provided rationale referenced direct service connection, cellulitis was the only condition referenced.  Evidence of record, however, indicated the presence of other skin conditions of the left and right feet during the appeal period.  For example, callouses on the feet were referenced in March 2012, April 2012, November 2014 (and also ulcers) and April 2015 VA treatment notes.  On remand, an opinion must be provided that addresses direct service connection and any skin conditions present during the appeal period, as outlined further in the remand directives below.

Outstanding Records

While on remand, all outstanding VA treatment records must obtained.  In this regard, the most recent April 2016 Supplemental Statement of the Case noted under evidence "Electronic Review of Oklahoma City VA Medical Center Records dated March 4, 2014 to April 2016."  Such records do not appear to be of record.  As such, on remand, all outstanding VA treatment records, to include from March 2014, must be obtained.

As referenced, the Veteran was hospitalized while in service following a truck incident for 15 days in July and August 1973 at the Roosevelt Roads Naval Hospital in Puerto Rico.  These records are potentially relevant because of the Veteran's contention that his feet were injured during this incident.  See Veteran's May 2016 statement.  The Board notes that in-patient treatment records are stored separately from a veteran's STRs.  While the AOJ requested records from the Roosevelt Roads Naval Hospital in Puerto Rico in April 1975, it does not appear that any records were received.  As such, on remand, attempt must be made to obtain any available in-patient treatment records from the Roosevelt Roads Naval Hospital in Puerto Rico.

Similarly, a December 1973 STR noted that the Veteran was hospitalized for two days at the Naval Hospital in Newport, Rhode Island and noted treatment related to the referenced truck incident.  The AOJ also requested records from this facility in April 1975, but again it does not appear that any records were received.  As such, on remand, attempt must be made to obtain any available in-patient treatment records from the Roosevelt Roads Naval Hospital in Puerto Rico.

In light of the potential outstanding records identified above, the left foot disability and right foot disability claims must also be remanded.   

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records, to include from March 2014.

2.  Attempt to obtain any available in-patient treatment records from July and August 1973 from the Roosevelt Roads Naval Hospital in Puerto Rico.

Attempt to obtain any available in-patient treatment records from December 1973 from the Naval Hospital in Newport, Rhode Island.

3.  Obtain a VA opinion that addresses the Hepatitis C claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Hepatitis C had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, the medical professional's attention is invited to the in-service risk factors identified in the February 2016 DBQ of a tattoo and hospital treatment.  With specific regard to the referenced hospital treatment, attention is invited to the Veteran's May 2016 statement, in which he stated that he was treated in a hospital in Puerto Rico and there was someone else in the hospital with unknown antibodies in his blood that could not be identified and that nurses in that person's room used gloves but did not change them before cleaning and changing the dressing on the Veteran's open wounds.  The Veteran also stated that Hepatitis C was unknown at this time and reported that blood work following this hospitalization, while he was in service, "said that I had an unknown antibody in my blood."   

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

4.  Obtain a VA opinion that addresses the skin condition of the left foot and skin condition of the right foot claims.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  
The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any skin condition of the left foot or skin condition of the right foot present during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


